Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 13, 2015

                                              No. 04-15-00401-CR


                                         Aaron Gerard RODRIGUEZ,
                                                  Appellant

                                                        v.
                                           The State of TexasAppellee
                                             The STATE of Texas,
                                                    Appellee

                        From the 144th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2011CR6071
                              Honorable Lorina I. Rummel, Judge Presiding

                                                     ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to November 12, 2015.

                                                               PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Nicolas A. LaHood                                Michael D. Robbins
                District Attorney, Bexar County                  Assistant Public Defender
                101 W. Nueva, Suite 370                          Paul Elizondo Tower
                San Antonio, TX 78205                            101 W. Nueva St., Suite 310
                                                                 San Antonio, TX 78205